COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 BANK OF NEW YORK f/k/a THE BANK
 OF NEW YORK AS TRUSTEE FOR                     §
 THE CERTIFICATEHOLDERS OF THE                                  No. 08-13-00252-CV
 CWABS, INC. ASSET BACKED                       §
 CERTIFICATES, SERIES 2005-9,                                     Appeal from the
                                                §
                  Appellant,                                367th Judicial District Court
                                                §
 v.                                                           of Denton County, Texas
                                                §
 CHESAPEAKE 34771 LAND TRUST,                                   (TC# 2012-50971-367)
                                                §
                  Appellee.
                                           §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceedings, in accordance with this Court’s opinion. We further order that Appellant

recover from Appellee all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF JANUARY, 2015.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, Senior Judge
Larsen, Senior Judge, Sitting by Assignment